                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 EUGENE PRITCHARD, III,                      )
 #317998,                                    )
                                             )
       Petitioner,                           )
                                             )
 vs.                                         )   CIVIL ACTION NO. 19-0042-CG-B
                                             )
 STATE OF ALABAMA, et al.,                   )
                                             )
       Respondent.                           )

                                     JUDGMENT

       In accordance with the Order entered this date, it is ORDERED,

ADJUDGED, and DECREED that this action is DISMISSED without prejudice

to allow Pritchard to pursue and exhaust available state remedies. The Court finds

that Pritchard is not entitled to a certificate of appealability and is not entitled to

proceed in forma pauperis on appeal.

       DONE and ORDERED this 30th day of December, 2019.

                                  /s/ Callie V. S. Granade
                                  SENIOR UNITED STATES DISTRICT JUDGE
